DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on May 12, 2021.
Claims 1-9 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Specification
The disclosure is objected to because of the following informalities:
Reference characters “206” and “304” from Figs 2 and 3, are not mentioned in the specifications in ¶0018 and ¶0019, respectively, and should be included in accordance to MPEP 608.01 or 37 CFR 1.74.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 9  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory category of a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
assigning, in real time…, a user's rank based on the user's background;
and adjusting, in real time…, the user's rank based on a feedback from another user.

These limitations, describe a method for ranking different types of users based on their background and the feedback of other users inside a social network. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of managing personal relationships or interactions between people (including social activities, teaching, and following rules or instructions) by evaluating different users such as professional and general users in a multi-platform social network by “peer rating” and reviewing a user’s profile and their content based on “education”, “career training”, possession of “state or federal license” and the “positive or negative feedback” of other users to validate their credentials and informed opinions. As disclosed in the specification in ¶0016, this invention allows Site Users to internally peer review and establishing the credibility of User created Site content and of Users (Also, refer to ¶0009 and ¶0014).

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because  claim 1  as a whole, while looking for their additional element(s) of a computing system and a processor individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Step 2B: For claim 1, these claims recite the additional elements: a computing system and a processor and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-9, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 9: further describes the abstract idea of the Peer Feedback method and the assignment of a class and a rank based on their “education”, “career training”, possession of “state or federal license” and the “positive or negative feedback” of other users to validate their credentials and informed opinions. Thus, being directed to the abstract idea group of “managing personal behavior or relationships or interactions between people” when determining if the user is validated and confirmed to be trusted.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carteri (U.S. Pub No. 20180253487 A1). 
Regarding claim 1: 
A method of peer rating users on a social media network, the method implemented by a processor of a computing system, comprising: (claim 1)
Carteri is an analogous prior art that directs to processing help desk tickets. However, it teaches the use of social medial to interact with users that look for knowledge in other “expert” users to resolve technical problems related to computers (See abstract and ¶0003) and execute the functionality of the following limitation steps. Thus, Carteri teaches: 
assigning, in real time by the processor, a user's rank based on the user's background; and (“For example, the level of expertise (i.e. skill level) for the user may be represented by an integer from 0 to 100. The rating of the user may be determined in a similar manner in which the rating of the solution is calculated (e.g. as an integer (0,100)) using cognitive technologies on the internal history of the actions taken into the system (example.g. opening tickets, posting or reviewing solutions) and on the external history in the configured external sources (LINKED-IN posts, STACKOVERFLOW questions/answers, etc.).” ¶0064; Fig 2 (203)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the user’s background has been interpreted as the combination of the user’s “internal history of the actions taken into the system” such as “opening tickets or reviewing solutions” and “the external history” such as the user’s questions and answers. As for the “real time” feature, the examiner takes official notice that such function can be obtain when a system is automated and automatically interacting through a social media network that receives and evaluates data instantly, such as the case of this prior art which uses an algorithm to automate such functions (See ¶0011-0015). Also, refer to ¶0066 for Fig 2 and step 203 details. 
adjusting, in real time by the processor, the user's rank based on a feedback from another user. (“In step 209, the candidate solutions may be filtered and/or ranked based on matching the determined topic and the user's skill level related to the determined topic. For example, the solutions that correspond to the determined topic and correspond to the skill level of the user may be filtered and the filtered solution may be ranked (e.g. based on user ratings). If, for example, the skill level is an “expert” level in LINUX, and the determined topic is LINUX, the retrieved solutions can be filtered based on the source of the solution. The source of the solution may be suitable for the topic and the skill level (e.g. solutions from global blogs on software may be filtered out, while solutions form expert LINUX blogs may be maintained)” ¶0085; Fig 2 (209)) 

Regarding claim 2: 
Carteri, as shown in the rejection above, discloses the limitations of claim 1.
Carteri further teaches:
wherein the user is assigned a class, in real time by the processor. (“The classification or ranking of the user may result in assigning a rank to the user associated with respective topics. The rank may indicate that the user is a novice user, knowledgeable user, intermittent user, or an expert user. For example, the user may be ranked as “expert” in field of operating systems, such as LINUX” ¶0064; Fig 2 (203)) Examiner note: Also, refer to ¶0067 and ¶0089 for more details.

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carteri (U.S. Pub No. 20180253487 A1) in view of Guman (U.S. Pub No. 20170039502 A1).The examiner would like to point out that the brackets “[…]” represents subject matter additionally claimed in the second claim number grouped for a respective mirrored claim set which have been determined as the following mapping:
Regarding claims 3 and 4: 
Carteri, as shown in the rejection above, discloses the limitations of claim 1.
Carteri does not explicitly teach the following limitation(s), however, Guman which is prior art directed to a system or method that is used to evaluate healthcare professionals in a social network setting (See ¶0002, ¶0081 and abstract), teaches:
wherein the user's rank is increased [and decreased], in real time by the processor, as a result of receiving a positive [and negative] feedback from another user (“The Reputation Score positively reflects each healthcare professional's overall standing based on merits and the recognition obtained from peers and patients. The Reputation Score gives patients a way to understand each healthcare professional's qualifications, knowledge of medical practices, and the quality of their engagement with patients or other medical professions.” ¶0080; Fig 1 (103); Fig 2 (212, 216 and 220)) Examiner note: Also, refer to ¶0088 to learn regarding decreases in “reputation score” due to inactivity or obtaining negative “current feedback of the healthcare professional's present knowledge” and to ¶0085 for details about “increasing values” by “feedback, recognitions and endorsements” of other “peer healthcare professional users”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Carteri with the ability of increasing [and decreasing] a user’s rank based on positive [and negative] feedback in real time, as taught by Guman because it would be “obvious to try” to constantly update a user’s ranking to provide other users with information of the most recent activity and rated performance that other users suggested to validate the user’s trustworthiness and as Guman acknowledges that “the process of choosing a healthcare professional is time consuming, inefficient, and filled with uncertainty. When individuals find themselves in need of medical care, they often have difficult time finding a doctor with whom they will be satisfied. Many individuals select their doctors based on: a referral from a primary care physician, a recommendation from a friend or relative, or a healthcare provider directory. These sources do not provide an objective metric for the quality of the doctor's knowledge as assessed by a broader medical community or based on publicly available information.” (Guman; ¶0003).

Regarding claim 5: 
Carteri, as shown in the rejection above, discloses the limitations of claim 1.
Carteri does not explicitly teach the following limitation(s), however, Guman teaches:
wherein the user's rank is initially assigned based on the user's education. (“The Profile Data Value can be a sum value (STEP 204) derived from the factors related to professional qualification and performance. For example, factors taken into consideration can include: Education Factor” ¶0096; Fig 2 (204); Figs 12, 14 and 18)) Examiner note: Under BRI, the user’s rank [and class] that was initially assigned has been interpreted as the “education factor” of the “Profile Value Data”. Also, refer to ¶0098 and ¶0142 for more details regarding the “educational factor” of a user and ¶0118 to learn about how the “profile data value is used as an overall value, also referred to as Reputation Score”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Carteri with the ability of initially assign a rank and a class to the user based on their education, as taught by Guman because it would be “obvious to try” to initially validate and filter the user’s expertise by requesting the user’s education background and knowledge before giving advise over a critical topics or conditions presented by a general user, in which their expertise is needed and the dependency of the patient’s life is at stake, to responsibly apply the ranks to licensed doctors and physicians and recommend them to provide their informed prescriptions taught by this prior art teaches.

Regarding claims 6 and 8: 
Carteri, as shown in the rejection above, discloses the limitations of claim 1.
Carteri does not explicitly teach the following limitation(s), however, Guman teaches:
wherein the user's rank [and class] is initially assigned based on the user's career training. (“The Profile Data Value can be a sum value (STEP 204) derived from the factors related to professional qualification and performance. For example, factors taken into consideration can include: Education Factor, Training Factor…. Different weights and/or values are assigned to these factors and the sum of all the result values of each factor constitutes the Raw Profile Data Value.” ¶0096; Fig 2 (204); Figs 12, 14 and 18)) Examiner note: Under BRI, the user’s rank [and class] that was initially assigned has been interpreted as the “training factor” of the “Profile Value Data”. Also, refer to ¶0099 and ¶0146 for more details regarding the “training factor” of a user and ¶0118 to learn about how the “profile data value is used as an overall value, also referred to as Reputation Score”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Carteri with the ability of initially assign a rank and a class to the user based on their career training, as taught by Guman because it would be “obvious to try” to initially validate and filter the user’s expertise by requesting the user’s career training before giving advise over a critical topics or conditions presented by a general user, in which their expertise is needed and the dependency of the patient’s life is at stake, to responsibly apply the ranks to licensed doctors and physicians and recommend them to provide their informed prescriptions taught by this prior art teaches.

Regarding claims 7 and 9: 
Carteri, as shown in the rejection above, discloses the limitations of claim 1.
Carteri does not explicitly teach the following limitation(s), however, Guman teaches:
wherein the user's rank [and class] is initially assigned based on the user having a state or federal license. (“The Profile Data Value can be a sum value (STEP 204) derived from the factors related to professional qualification and performance. For example, factors taken into consideration can include: Education Factor, Training Factor, Board Certification Factor, Experience Factor, Publication Factor, Editorial Position Factor, Academic Appointment Factor, Referral Factor, Achievements and Awards Factor, Board Discipline Record Factor, Conference Attendance Factor, Professional Society Participation Factor, Hospital Affiliation Factor and so on. Different weights and/or values are assigned to these factors and the sum of all the result values of each factor constitutes the Raw Profile Data Value.” ¶0096; Fig 2 (204); Figs 12, 14 and 18) Examiner note: Under BRI, the user’s rank [and class] that was initially assigned has been interpreted as the “certification factor” of the “Profile Value Data”. Also, refer to ¶0081, ¶0100 and ¶0147 for more details regarding the “certification factor” of a user and ¶0118 to learn about how the “profile data value is used as an overall value, also referred to as Reputation Score”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Carteri with the ability of initially assign a rank and a class to the user based on their career training, as taught by Guman because it would be “obvious to try” to initially validate and filter the user’s expertise by requesting the user’s state or federal license by submitting their certification and qualifications before giving advise over a critical topics or conditions presented by a general user, in which their expertise is needed and the dependency of the patient’s life is at stake, to responsibly apply the ranks to licensed doctors and physicians and recommend them to provide their informed prescriptions taught by this prior art teaches.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cevat (U.S. Pub No. 20130268539 A1) is pertinent because it “relates to the rating of users of online systems. In particular, the present disclosure relates to a method for determining ratings of users of an online system and to an online system enabling users to assign rating scores to other users and content, wherein the scores are used to determine ratings of users of the online system.”
Hofmayer (U.S. Pub No. 20130346497 A1) is pertinent because it “relates generally to a system for sharing user profiles, and more specifically to a system for searching and sharing user profiles for a plurality of users, such as academic users, e.g., professors, researchers, research clinicians, scientists, etc., and ranking the users for contribution quality and reputation.”
Bibas (U.S. Pub No. 20160196565 A1) is pertinent because it “relates to an application and/or system that is a gatekeeper to content publication on the Internet and other electronic networks.”
Karl (U.S. Pub No. 20170236434 A1) is pertinent because it “relates generally to online education and more specifically to a method, system and article of manufacture of collaborative content ranking for skill development in online education platform.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687